Upon re-examination of the record, we have observed that the trial was had before a person who was not the regular judge. The record is silent touching the election, appointment and qualification of the special judge. When the trial is had before a special judge, it is imperative that the record show his election and qualification. See Arts. 555 and 556, C. C. P., 1925. The precedents are collated in Petitte v. State,21 S.W.2d 522.
The motion for rehearing is granted, the order of affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded. *Page 94